UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 1-33640 AMERICAN INTERNATIONAL INDUSTRIES, INC. (Exact Name Of Registrant As Specified In Its Charter) Nevada 88-0326480 (State of Incorporation) (I.R.S. Employer Identification No.) 601 Cien Street, Suite 235, Kemah, TX 77565-3077 (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: (281) 334-9479 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x AtNovember 14, 2011, the Registrant had15,076,585 shares of common stock outstanding and 1,000 shares of preferred stock outstanding. TABLE OF CONTENTS Item Description Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 24 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISKS 28 ITEM 4. CONTROLS AND PROCEDURES 28 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 29 ITEM 1A. RISK FACTORS 29 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 29 ITEM 3. DEFAULT UPON SENIOR SECURITIES 29 ITEM 4. [REMOVED AND RESERVED] 29 ITEM 5. OTHER INFORMATION 29 ITEM 6. EXHIBITS 30 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Consolidated Financial Statements Unaudited Consolidated Balance Sheets - September 30, 2011 and December 31, 2010 4 Unaudited Consolidated Statements of Operations and Comprehensive Income (Loss) - Three and Nine Months Ended September 30, 2011 and2010 6 Unaudited Consolidated Statements of Cash Flows - Nine Months EndedSeptember 30, 2011 and 2010 7 Notes to Unaudited Consolidated Financial Statements 9 3 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) September 30, 2011 December 31, 2010 Assets Current assets: Cash and cash equivalents $ $ Certificates of deposit - Trading securities Accounts receivable, less allowance for doubtful accounts of $74,851 and $78,187, respectively Receivable from related parties - Short-term notes receivable Current portion of notes receivable Inventories, net Real estate held for sale Prepaid expenses and other current assets Assets held for sale - Total current assets Long-term receivables, less current portion Real estate held for sale - Oil & gas properties - unproved - Property and equipment, net of accumulateddepreciation and amortization Goodwill Marketable securities - available for sale Other assets Assets held for sale - Total assets $ $ Liabilities and Equity Current liabilities: Accounts payable and accrued expenses $ $ Bank overdrafts - Accrued lawsuit settlement - Short-term notes payable Accounts and notes payable to related parties Current installments of long-term debt Liabilities associated with assets held for sale - Total current liabilities Long-term debt, less current installments Total liabilities Commitments and contingencies - - 4 September 30, 2011 December 31, 2010 Equity: Preferred stock, $0.001 par value, 1,000,000 authorized, 1,000and 0 shares issued and outstanding, respectively 1 - Common stock, $0.001 par value, 50,000,000 authorized; 15,499,142 and 10,971,325 shares issued, respectively 15,089,085 and10,604,868shares outstanding, respectively Additional paid-in capital Stock subscription receivable ) - Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Less treasury stock, at cost;410,057 and 366,457 shares, respectively ) ) Total American International Industries, Inc.equity Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Statements of Operations and Comprehensive Income(Loss) (Unaudited) Three Months Ended Nine Months Ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Revenues $ Costs and expenses: Cost of sales Selling, general and administrative Total operating expenses Gain (loss) on sale of assets ) Operating income (loss) ) Other income (expenses): Interest and dividend income Delta lawsuit settlement - - - Consulting service income - - - Realized losses on the sale of trading securities ) Unrealized gains on trading securities Interest expense ) Other income (expense) ) ) Total other income (expense) Income from continuing operations before income tax Income tax expense Net income from continuing operations Loss on disposal of discontinued operations - - ) - Loss from discontinued operations, net of income taxes - ) ) ) Net income (loss) ) ) Net loss(income) attributable to the noncontrolling interest ) Netincome (loss)attributable to American International Industries, Inc. $ $ ) $ $ Netincome (loss)per common share - basic and diluted: Continuing operations $ Discontinued operations ) ) ) Total $ $ ) $ $ Weighted average common shares - basic and diluted Comprehensive income (loss) Net income (loss) $ $ ) $ $ ) Unrealized loss on marketable securities ) Total comprehensive income (loss) ) ) Comprehensive loss (income) attributable to the noncontrolling interest ) Comprehensive income (loss) attributable to American International Industries, Inc. $ $ ) $ $ ) The accompanying notes are an integral part of these unaudited consolidated financial statements. 6 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income (loss) $ $ ) Loss from discontinued operations, net of income taxes ) ) Net income from continuing operations Adjustments to reconcile net income from continuing operations to net cash used in operating activities from continuing operations: Depreciation and amortization Share-based compensation Amortization of guarantor fee - Shares received for consulting services - ) Gain on sale of assets ) ) Realized losseson the sale of trading securities Unrealized gains on trading securities ) ) Change in operating assets and liabilities: Accounts receivable ) ) Inventories Prepaid expenses and other current assets Other assets - Accounts payable and accrued expenses ) Net cash used in operating activities from continuing operations ) ) Cash flows from investing activities from continuing operations: Purchase of trading securities ) ) Proceeds from sale of trading securities Proceeds from sale of equity investment - Proceeds from sale of real estate held for sale - Proceeds from sale of property and equipment Purchase of property and equipment ) ) Purchase of real estate held for resale - ) Redemption of certificate of deposit Investment in certificate of deposit ) ) Proceeds from notes receivable Loans from(to) related parties, net ) Net cash provided by investing activities from continuing operations Cash flows from financing activities from continuing operations: Proceeds from issuance of common stock Proceeds from issuance of common stock of subsidiary - Net borrowings under lines of credit agreements and short-term notes Bank overdrafts - Payment of deemed dividends on VOMF settlement ) - Principal payments ondebt ) ) Payments for acquisition of treasury stock of subsidiary ) - Payments for acquisition of treasury stock ) ) Net cashprovided by(used in) financing activities from continuing operations ) Net increase (decrease)in cash and cash equivalents from continuing operations ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 7 Nine Months Ended September 30, Discontinued operations - SET: Net cashprovided by operations $
